                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

            Sudha Arora               )              JUDGMENT IN CASE
           Naresh C. Arora,
                                      )
             Plaintiff(s),            )               3:17-cv-00134-GCM
                                      )
                  vs.                 )
                                      )
       Reuben Daniels Jr. et al,      )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 7, 2020 Order.

                                               January 7, 2020
